Exhibit 10.3

EXECUTION VERSION

GUARANTY AGREEMENT

This Guaranty Agreement (this “Guaranty”), dated and effective as of
September 28, 2018 (the “Effective Date”), is made by PHI Air Medical, L.L.C., a
Louisiana limited liability company, and PHI Tech Services, Inc., a Louisiana
corporation (individually and collectively, “Guarantor”) in favor of Thirty Two,
L.L.C., a Nevada limited liability company (“Lender”). Guarantor agrees as
follows:

The terms and conditions of that certain Loan Agreement dated as of the date
hereof (as amended, supplemented, restated or otherwise modified from time to
time, the “Loan Agreement”), by and among PHI, Inc., a Louisiana corporation
(“Borrower”), Guarantor, as Subsidiary Guarantors, and Lender, are incorporated
herein by reference and are a part of the terms and conditions of this Guaranty.
Capitalized terms used herein but not defined herein shall have the meanings
ascribed to them in the Loan Agreement. In the event of actual conflict in the
terms and provisions of this Guaranty and the Loan Agreement, the terms and
provisions of the Loan Agreement will control.

 

1.

Guarantor jointly, severally, solidarily, and unconditionally guarantees to
Lender the prompt performance and payment in full of the Loan and all other
obligations and liabilities of Guarantor and Borrower, and of any one or more of
them, to Lender, arising under the Loan Agreement, the Note, this Guaranty, the
Security Agreement and all other loan and collateral documents contemplated by
the Loan Agreement, direct or contingent, due or to become due, now existing or
hereafter arising, including, without limitation, all future advances, with
interest, attorneys’ fees, expenses of collection and costs, and further
including, without limitation, obligations to Lender on promissory notes,
checks, overdrafts, letter-of-credit agreements, loan agreements, security
documents, endorsements, continuing guaranties and agreements with respect to
any swap, forward, future, or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more interest rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value (collectively, the “Obligations”); provided that, in no event shall
Guarantor’s liability in the aggregate under this Guaranty exceed the principal
amount of ONE HUNDRED THIRTY MILLION DOLLARS AND NO/100 DOLLARS
($130,000,000.00), (the “Guarantied Principal Amount”) plus interest, attorneys’
fees, and other fees and charges owed by Borrower to Lender on the Guarantied
Principal Amount. Borrower, Guarantor and any other parties obligated on the
Obligations from time to time are referred to herein collectively and
individually as “Obligor”.

 

2.

Guarantor shall be bound by all of the terms and conditions of any notes,
agreements, or other obligations in favor of Lender signed or incurred by
Borrower with respect to the Obligations. Guarantor hereby waives all notice and
pleas of presentment, demand, dishonor, protest, discussion and division.
Guarantor shall not have any rights of subrogation until the payment in full of
all Obligations and any subrogation rights shall relate only to the collateral
then held by Lender.

 

3.

This Guaranty is a continuing guaranty and shall remain in full force and effect
until payment and performance in full of the Obligations have been satisfied, at
which time this Guaranty shall automatically terminate.

 

4.

Guarantor covenants and agrees that, as long as the Obligations or any part
thereof is outstanding, Guarantor will furnish promptly to Lender such
additional information concerning any Guarantor as Lender may reasonably
request.

 

5.

This is a guaranty of payment and not a guarantee of collection, and will not be
affected by the release or discharge of Borrower from, or impairment or
modification of, Borrower’s obligations with respect to any of the Obligations
in any bankruptcy, receivership, or other insolvency proceeding or otherwise. In
the event of a Default by Borrower in payment or performance of the Obligations,
or any part thereof, when such Obligations become due, whether by its terms, by
acceleration, or otherwise, Guarantor shall promptly pay the amount due thereon
to Lender without notice or demand



--------------------------------------------------------------------------------

  in lawful money of the United States of America and it shall not be necessary
for Lender, in order to enforce such payment by Guarantor, first to institute
suit or exhaust its remedies against Borrower or others liable on such
Obligations, or to enforce any rights against any collateral which shall ever
have been given to secure such Obligations. Notwithstanding anything to the
contrary contained in this Guaranty, Guarantor hereby irrevocably subordinates
and abates, until the Obligations have been repaid in full, any and all rights
it may now or hereafter have under any agreement or at law or in equity
(including, without limitation, any law subrogating Guarantor to the rights of
Lender) to assert any claim against or seek contribution, indemnification or any
other form of reimbursement from Borrower or any other party liable for payment
of any or all of the Obligations for any payment made by Guarantor under or in
connection with this Guaranty or otherwise. Notwithstanding the foregoing, if
Guarantor is or becomes an “insider” (as defined from time to time in
Section 101 of the U.S. Bankruptcy Code) with respect to Borrower, then
Guarantor irrevocably and absolutely waives any and all rights or subrogation,
contribution, indemnification, reimbursement or similar rights against Borrower
with respect to the Obligations and this Guaranty, whether such rights arise
under an express or implied contract or by operation of law, it being the
intention of Guarantor and Lender that Guarantor will not be deemed to be a
“creditor” (as defined in Section 101 of the U.S. Bankruptcy Code) of Borrower
by reason of the existence of this Guaranty in the event that Borrower becomes a
debtor in any proceeding under the U.S. Bankruptcy Code.

 

6.

Each Guarantor is jointly, severally and solidarily liable for the payment in
full of the Obligations as if such Guarantor was the only Guarantor executing
this Guaranty. This Guaranty is exclusive of and in addition to any other
endorsements, guaranties, or obligations with respect to Borrower that are
separate and apart from this instrument, whether signed by Guarantor or by any
other Obligor. This Guaranty shall not be affected or limited by the amount of
any other such endorsements, guaranties, or obligations with respect to
Borrower. To the extent permitted by law, Guarantor’s obligations under this
Guaranty shall continue notwithstanding any set-off, counterclaim, reduction, or
diminution of the Obligations or any defense of any kind or nature (other than
performance by Guarantor of its obligations hereunder) that Borrower may have or
assert against Lender.

 

7.

Without releasing or affecting Guarantor’s obligations hereunder, Lender may,
one or more times, in its sole discretion, without notice to or the consent of
Guarantor or any third party Obligor, take any one or more of the following
actions: (a) release, renew or modify the obligations of Borrower or any other
Obligor; (b) release, exchange, modify, or surrender in whole or in part
Lender’s rights with respect to any collateral for the Obligations; (c) modify
or alter the term, interest rate or due date of any payment of any of the
Obligations; (d) grant any postponements, compromises, indulgences, waivers,
surrenders or discharges or modify the terms of its agreements with Guarantor,
Borrower or any other Obligor; (e) change its manner of doing business with
Guarantor, Borrower or any other party; (f) impute payments or proceeds of any
collateral furnished for any of the Obligations, in whole or in part, to any of
the Obligations, or retain the payments or proceeds as collateral for the
Obligations without applying same toward payment of the Obligations; or (g) make
loans to Borrower in excess of the present amount of the Obligations, and
Guarantor hereby expressly waives any defenses arising from any such actions.
The release of liability of any person shall not affect the liability hereunder
of any Guarantor who is not specifically released.

 

8.

Guarantor hereby agrees that the Subordinated Indebtedness (as hereinafter
defined) shall be subordinate and junior in right of payment to the prior
payment in full of all Obligations, and Guarantor hereby assigns the
Subordinated Indebtedness to Lender as security for the Obligations. If any sums
shall be paid to Guarantor by Borrower or any other person or entity on account
of the Subordinated Indebtedness, such sums shall be held in trust by Guarantor
for the benefit of Lender and shall forthwith be paid to Lender without
affecting the liability of Guarantor under this Guaranty and may be applied by
Lender against the Obligations in such order and manner as Lender may determine
in its sole discretion. Upon the request of Lender, Guarantor shall execute,
deliver, and endorse to Lender such documents and instruments as Lender may
request to perfect, preserve, and enforce its rights hereunder.

For purposes of this Guaranty, the term “Subordinated Indebtedness” means all
indebtedness, liabilities, and obligations of Borrower to Guarantor, other than
salary and reimbursements of

 

2



--------------------------------------------------------------------------------

expenses incurred in the ordinary course of business, whether such indebtedness,
liabilities, and obligations now exist or are hereafter incurred or arise, or
whether the obligations of Borrower thereon are direct, indirect, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such indebtedness, liabilities, or obligations are evidenced by a
note, contract, open account, or otherwise, and irrespective of the person or
persons in whose favor such indebtedness, obligations, or liabilities may, at
their inception, have been, or may hereafter be created, or the manner in which
they have been or may hereafter be acquired by Guarantor.

(a) Guarantor agrees that any and all liens, security interests, judgment liens,
charges, or other encumbrances upon Borrower’s assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to any
and all liens, security interests, judgment liens, charges, or other
encumbrances upon Borrower’s assets securing payment of the Obligations or any
part thereof, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attached. Without the prior
written consent of Lender, no Guarantor shall (i) file suit against Borrower or
exercise or enforce any other creditor’s right it may have against Borrower, or
(ii) foreclose, repossess, sequester, or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, security
interests, collateral rights, judgments or other encumbrances held by Guarantor
on assets of Borrower.

(b) In the event of any receivership, bankruptcy, reorganization, rearrangement,
debtor’s relief, or other insolvency proceeding involving Borrower as debtor,
Lender shall have the right to prove and vote any claim under the Subordinated
Indebtedness and to receive directly from the receiver, trustee or other court
custodian all dividends, distributions, and payments made in respect of the
Subordinated Indebtedness. Lender may apply any such dividends, distributions,
and payments against the Obligations in such order and manner as Lender may
determine in its sole discretion.

(c) Guarantor agrees that all promissory notes, accounts receivable, ledgers,
records, or any other evidence of Subordinated Indebtedness shall contain a
specific written notice thereon that the indebtedness evidenced thereby is
subordinated under the terms of this Guaranty.

 

9.

No amendment or waiver of any provision of this Guaranty nor consent to any
departure by Guarantor therefrom shall in any event be effective unless the same
shall be in writing and signed by Lender. No failure on the part of Lender to
exercise, and no delay in exercising any right, power, or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power, or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

10.

Guarantor recognizes that Lender is relying upon this Guaranty and the
undertakings of Guarantor hereunder in making extensions of credit to Borrower
and further recognizes that the execution and delivery of this Guaranty is a
material inducement to Lender advancing the Loan to Borrower. Guarantor
represents and warrants to Lender that Guarantor’s guaranty hereunder of the
Obligations reasonably benefits or may be expected to benefit directly or
indirectly, Guarantor. Each Guarantor hereby acknowledges that there are no
conditions to the full effectiveness of this Guaranty.

 

11.

Guarantors jointly and severally agree to pay on demand all reasonable
attorneys’ fees and all other costs and expenses incurred by Lender in
connection with the preparation, administration, enforcement, or collection of
this Guaranty.

 

12.

Guarantor hereby represents and warrants to Lender that such Guarantor has
adequate means to obtain from Borrower on a continuing basis information
concerning the financial condition and assets of Borrower and that no Guarantor
is relying upon Lender to provide (and Lender shall have no duty to provide) any
such information to any Guarantor either now or in the future.

 

3



--------------------------------------------------------------------------------

13.

THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF GUARANTOR AND LENDER WITH
RESPECT TO GUARANTOR’S GUARANTY OF THE OBLIGATIONS AND SUPERSEDES ANY AND ALL
PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF. THIS GUARANTY IS
INTENDED BY GUARANTOR AND LENDER AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS
OF THE GUARANTY, AND NO COURSE OF DEALING BETWEEN GUARANTOR AND LENDER, NO
COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC
EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY
ANY TERM OF THIS GUARANTY. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND
LENDER.

 

14.

This Guaranty shall be binding on Guarantor and Guarantor’s successors and
assigns and shall inure to the benefit of Lender, its successors, assigns,
endorsees, and any person or persons, or entities, including, without
limitation, any banking or other financial institution, to whom Lender may grant
an interest in the Obligations, or any of them, and this Guaranty shall be
binding on Guarantor to the extent of such assignment or interest. Any such
assignment or grant of interest shall not operate to release Guarantor from any
obligation to Lender hereunder with respect to any unassigned Obligations.

 

15.

If Lender receives any payment or proceeds of collateral, which payment or
proceeds or any part thereof are subsequently required, by any court of
competent jurisdiction, to be repaid to Borrower, Borrower’s estate, trustee, or
any other party, then to the extent of such repayment by Lender, the Obligations
or part thereof which has been paid, reduced or satisfied by such amount shall
be reinstated and continued in full force and effect as of the date the initial
payment, reduction or satisfaction occurred, and Guarantor shall remain
solidarily liable to Lender for the repayment of such amount reinstated.
Guarantor shall defend and indemnify Lender from any claim or loss to Lender
arising under this paragraph, including, without limitation, Lender’s reasonable
attorneys’ fees and expenses in the defense of any such action or suit, WHETHER
THE SAME IS A RESULT OF LENDER’S ORDINARY NEGLIGENCE (BUT NOT ITS GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT) OR OTHERWISE.

 

16.

All notices and other communications provided for in this Guaranty shall be
given and deemed delivered in the manners set forth in the Loan Agreement.

 

17.

This Guaranty shall be governed and interpreted under the internal laws of the
State of Louisiana. If any provision of this Guaranty shall be held to be
legally invalid or unenforceable by any court of competent jurisdiction, all
remaining provisions of this Guaranty shall remain in full force and effect.
This Guaranty is signed on and effective as of the date shown below.

 

18.

This Guaranty may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Lender may also, at its sole election, rely upon a photocopy of
this Guaranty. Should Lender elect to rely upon a photocopy, it shall never be
required to produce an original.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty is executed as of the Effective Date.

 

GUARANTORS:

 

PHI AIR MEDICAL, L.L.C.

By:   /s/ Trudy P. McConnaughhay

Name:   Trudy P. McConnaughhay Title:   Vice President and Treasurer

 

PHI TECH SERVICES, INC. By:   /s/ Trudy P. McConnaughhay

Name:   Trudy P. McConnaughhay Title:   Chief Financial Officer, Vice President
and Secretary

 

Signature Page to Guaranty Agreement